Exhibit 10.2

 

SECOND AMENDMENT TO TECHNOLOGY PRODUCTS SERVICES AGREEMENT

 

This Second Amendment to the Technology Products Services Agreement (the “Second
Amendment”) is entered into as of March 29, 2013, and amends that certain
Technology Products Services Agreement dated August 10, 2009 (as subsequently
amended, the “Agreement”) by and between OCWEN FINANCIAL CORPORATION, a
corporation organized under the laws of the State of Florida (“OCWEN” or
together with its Affiliates “OCWEN Group”), and ALTISOURCE SOLUTIONS S.À R.L.,
a limited liability company organized under the laws of the Grand Duchy of
Luxembourg (“ALTISOURCE” or together with its Affiliates “ALTISOURCE Group”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, OCWEN engaged ALTISOURCE to provide or cause
to be provided to OCWEN, certain Services (as defined in Schedule I to the
Agreement and as further described in the Technology Products Letter), in
connection with OCWEN Group’s business, in each case subject to the terms and
conditions therein established;

 

WHEREAS, OCWEN and ALTISOURCE the parties have since entered into the First
Amendment to the Technology Products Services Agreement, whereby the parties
agreed to amend Section 5 of the Agreement (Term) in order to extend the term of
the Agreement; and

 

WHEREAS, now the parties desire to amend the term of the Agreement along with
other provisions related to the Services.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendment to Section 5, Term, of the
Agreement.  Section 5, Term, of the Agreement is hereby deleted in its entirety
and restated as follows:

 

“5. Term.

 

(a)                                 Initial Term. The initial term shall
commence on the date of the Agreement and shall continue in full force and
effect, subject to Section 5(b), until August 31, 2025 (the “Initial Term”), or
the earlier date upon which this Agreement has been otherwise terminated in
accordance with the terms hereof.

 

(b)                                 Renewal Term. At the end of the Initial
Term, this Agreement may be renewed for successive two (2) year terms (each a
“Renewal Term”) by mutual agreement of the parties hereto, executed no less that
six (6) months prior to the expiration of the Initial Term or any renewal term,
as applicable.

 

(c)                                  Term. The term “Term” shall mean the
Initial Term together with any applicable Renewal Term.

 

1

--------------------------------------------------------------------------------


 

(d)                                 Notice of Non-Renewal. In the event either
party decides that it does not wish to renew this Agreement or any particular
Service or SOW hereunder before the expiration of the Term or any Renewal Term,
as applicable, such party shall so notify the other party in writing of its
intent to terminate this Agreement, at least nine (9) months before the
completion of the Initial Term any or Renewal Term, as applicable.”

 

2.                                Execution.  This Second Amendment may be
signed in counterparts with the same effect as if both parties had signed one
and the same document. This Second Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.
Counterparts shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties; it being understood that all
parties need not sign the same counterpart. This Second Amendment and its
counterparts may be executed by providing an electronic signature under the
terms of the Electronic Signatures Act, 15 U.S.C. § 7001 et seq., and may not be
denied legal effect solely because it is in electronic form or permits the
completion of the business transaction referenced herein electronically instead
of in person.

 

3.                                Agreement in Full Force and Effect as
Amended.  The terms and conditions of this Second Amendment shall prevail over
any conflicting terms and conditions in the Agreement. Capitalized terms that
are used in this Second Amendment not otherwise defined herein shall have the
meanings ascribed to them in the Agreement. Except as specifically amended or
waived hereby, all of the terms and conditions of the Agreement shall remain in
full force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this Second
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this Second Amendment, as though the terms and
obligations of the Agreement were set forth herein.

 

[The Remainder of this Page has been Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

By

/s/ John Britti

 

 

Name:

John Britti

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

3

--------------------------------------------------------------------------------